Order entered January 7, 2020




                                               In The
                                  Court of Appeals
                           Fifth District of Texas at Dallas
                                       No. 05-19-01122-CV

                     IN THE INTEREST OF M.D., A CHILD, Appellant

                       On Appeal from the 196th Judicial District Court
                                    Hunt County, Texas
                               Trial Court Cause No. 86664

                                             ORDER
       Before the Court is appellee’s January 2, 2020 motion for an extension of time to file its

brief on the merits. We GRANT the motion. We ORDER the brief tendered to this Court by

appellee on January 3, 2019 filed as of the date of this order.


                                                        /s/   BILL WHITEHILL
                                                              JUSTICE